IN THE SUPREME COURT OF THE STATE OF DELAWARE

ERIC HOLMES,                                §
                                            §      No. 267, 2014
         Defendant Below-                   §
         Appellant,                         §      Court Below: Superior Court
                                            §      of the State of Delaware in and
v.                                          §      for New Castle County
                                            §
STATE OF DELAWARE,                          §      No. 1210019908
                                            §
         Plaintiff Below-                   §
         Appellee.                          §

                             Submitted: January 28, 2015
                              Decided: January 29, 2015

         Before STRINE, Chief Justice, HOLLAND, and RIDGELY, Justices.

                                      ORDER
         On this 29th day of January 2015, after careful consideration of the parties’

briefs and the record below, we find that the Superior Court’s ruling denying the

Appellant’s motion for acquittal should be affirmed. The State offered sufficient

evidence so that a rational trier of fact, viewing the evidence in the light most

favorable to the State, could have found that the Appellant knowingly possessed a

firearm in violation of 11 Del. C. § 14481 beyond a reasonable doubt.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                BY THE COURT:

                                                /s/ Henry duPont Ridgely
                                                Justice

1
    11 Del. C. § 1448.